Exhibit 10.1 Execution Version CREDIT AGREEMENT Dated as of April 22, 2016 among TWIN DISC, INCORPORATED as Borrower, CERTAIN FINANCIAL INSTITUTIONS, as Lenders, and BANK OF MONTREAL, as Administrative Agent TABLE OF CONTENTS Page ARTICLEI DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 43 Accounting Terms 44 Uniform Commercial Code 45 Rounding 45 Times of Day 45 Letter of Credit Amounts 45 ARTICLEII THE COMMITMENTS AND CREDIT EXTENSIONS 45 Loan Commitments 45 Borrowings, Conversions and Continuations of Loans 47 Letters of Credit 47 Swing Line Loans 55 Repayment of Loans 58 Prepayments 58 Termination or Reduction of Commitments 62 Interest 62 Fees 63 Computation of Interest and Fees 64 Evidence of Debt 64 Payments Generally; the Administrative Agent’s Clawback 65 Sharing of Payments by Lenders 67 Settlement Among Lenders 67 [Reserved] 68 Waivers 68 Cash Collateral 69 Defaulting Lenders 70 Increase in Revolving Credit Commitments 73 ARTICLEIII TAXES, YIELD PROTECTION AND ILLEGALITY 74 Taxes 74 Illegality 78 Inability to Determine Rates 79 Increased Costs; Reserves on Eurodollar Rate Loans 79 Compensation for Losses 81 Mitigation Obligations; Replacement of Lenders 82 Survival 82 ARTICLEIV SECURITY AND ADMINISTRATION OF COLLATERAL 82 Security 82 Collateral Administration 83 i TABLE OF CONTENTS (continued) Page Further Assurances 85 Cash Management 86 Information Regarding Collateral 87 ARTICLEV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 87 Conditions of Initial Credit Extension 87 Conditions to all Credit Extensions 90 ARTICLEVI REPRESENTATIONS AND WARRANTIES 91 Existence, Qualification and Power 91 Authorization; No Contravention 91 Governmental Authorization; Other Consents 91 Binding Effect 91 Financial Statements; No Material Adverse Effect 92 Litigation 92 No Default 92 Ownership of property; Liens 93 Environmental Compliance 93 Insurance 94 Taxes 94 ERISA Compliance 95 Subsidiaries; Equity Interests 96 Margin Regulations; Investment Company Act 96 Disclosure 96 Compliance with Laws 97 Intellectual Property; Licenses, Etc 97 Labor Matters 97 Deposit Accounts and Securities Accounts 98 Accounts 98 Anti-Terrorism Laws and Foreign Asset Control Regulations 99 Brokers Customer and Trade Relations Material Contracts Casualty Senior Indebtedness ARTICLEVII AFFIRMATIVE COVENANTS Financial Statements Borrowing Base Certificate; Other Information Notices Payment of Obligations Preservation of Existence, Etc Maintenance of Properties ii TABLE OF CONTENTS (continued) Page Maintenance of Insurance; Condemnation Proceeds Compliance with Laws Books and Records Inspection Rights and Appraisals; Meetings with the Administrative Agent Use of Proceeds New Subsidiaries Compliance with ERISA Further Assurances Licenses Environmental Laws Landlord and Storage Agreements Material Contracts Treasury Management Services Post-Closing Deliveries Agreement to Grant Mortgage ARTICLEVIII NEGATIVE COVENANTS Indebtedness Liens Investments Fundamental Changes Dispositions Restricted Payments Change in Nature of Business Transactions with Affiliates Burdensome Agreements Use of Proceeds Prepayment of Indebtedness; Amendment to Material Agreements [Reserved Creation of New Subsidiaries Securities of Subsidiaries Sale and Leaseback Organization Documents; Fiscal Year Anti-Money Laundering and Terrorism Laws and Regulations Economic Sanctions Laws and Regulations ARTICLEIX EVENTS OF DEFAULT AND REMEDIES Events of Default Remedies Upon Event of Default Application of Funds ARTICLEX ADMINISTRATIVE AGENT iii TABLE OF CONTENTS (continued) Page Appointment and Authority Rights as a Lender Exculpatory Provisions Reliance by the Administrative Agent Delegation of Duties Resignation of the Administrative Agent Non-Reliance on the Administrative Agent and Other Lenders No Other Duties, Etc The Administrative Agent May File Proofs of Claim; Credit Bidding Collateral Matters Other Collateral Matters Credit Product Providers and Credit Product Arrangements ARTICLEXI MISCELLANEOUS Amendments, Etc Notices; Effectiveness; Electronic Communication No Waiver; Cumulative Remedies Expenses; Indemnity; Damage Waiver Marshalling; Payments Set Aside Successors and Assigns Treatment of Certain Information; Confidentiality Right of Setoff Interest Rate Limitation Counterparts; Integration; Effectiveness Survival Severability Replacement of Lenders Governing Law; Jurisdiction; Etc Waiver of Jury Trial Electronic Execution of Assignments and Certain Other Documents USA PATRIOT Act Notice No Advisory or Fiduciary Responsibility Attachments iv SCHEDULES Mortgaged Property Commitments and Applicable Percentages Information Regarding Collateral Good Standing and Foreign Qualification Jurisdictions Litigation 6.08(b)(1) Owned Real Property 6.08(b)(2) Leased Real Property Environmental Matters Insurance 6.12(d) Pension Plans Subsidiaries; Other Equity Investments Labor Matters Deposit Accounts, Securities Accounts and Commodity Contracts Material Contracts Existing Indebtedness Existing Liens Existing Investments Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS Form of A Assignment and Assumption Agreement B Borrowing Base Certificate C Compliance Certificate D Pledge Agreement E Revolving Loan Note F Security Agreement G Post-Closing Deliveries v CREDIT AGREEMENT This CREDIT AGREEMENT (this “ Agreement ”) is entered into as of April 22, 2016, among TWIN DISC, INCORPORATED , a Wisconsin corporation (the “ Company ” or the “ Borrower ”), EACH LENDER FROM TIME TO TIME PARTY HERETO (collectively, the “ Lenders ” and individually, a “ Lender ”), and BANK OF MONTREAL , as Administrative Agent (the “ Administrative Agent ”) and as Letter of Credit Issuer and Swing Line Lender. Preliminary Statements A.The Borrower has requested that Lenders and the Letter of Credit Issuer provide a credit facility to the Borrower to finance its business enterprise. B.Lenders are willing to provide the credit facility on the terms and conditions set forth in this Agreement. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ArticleI DEFINITIONS AND ACCOUNTING TERMS Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ Account ” means “accounts” as defined in the UCC. “ Account Debtor ” means any Person who is or may become obligated under or on account of any Account, Contractual Obligation, Chattel Paper or General Intangible. “ Accounting Period ” means, as applicable, each one (1) month period ending on either: (a) the last Friday of every calendar month, or (b) for the calendar month of June, every June 30. “
